Case 1:21-cv-00235-AT-KNF Document 22 Filed 03/16/21 Page 1of1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
KEYBANK NATIONAL ASSOCIATION, DOC #: ——————
successor by merger to Key Equipment Finance, DATE FILED: _ 3/16/2021 __

Plaintiff,

-against- 21 Civ. 235 (AT)

COLOR EXPRESS PRINTING, INC., and ORDER
DANIEL PAYEUR,

Defendants.

 

 

ANALISA TORRES, District Judge:
The initial pretrial conference scheduled for March 16, 2021, is ADJOURNED sine die.
SO ORDERED.

Dated: March 16, 2021
New York, New York

CQ-

ANALISA TORRES
United States District Judge

 
